DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I in the reply filed on 06/22/2022 is acknowledged.  Claims 8, 15, 16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-7 and 21-29 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 and 21-29  are rejected under 35 U.S.C. 103 as being unpatentable over US20140242251 (08/28/2014; PTO 892) in view of US20100055741 (03/04/2010; PTO 892), US20120064213 (03/15/2012; PTO 892).

	US20140242251 teaches a process for recovering products from a corn fermentation mash (paragraph [0012]; The disclosed aspects relate to systems and methods for fractionating whole stillage from an ethanol production facility. The system of fractionation generates multiple valuable co-products; paragraph [0030]; The ethanol production facility comprises apparatus 104 for preparation and treatment (e.g., milling) of the corn into com flour suitable for fermentation into fermentation product in a fermentation system), comprising: separating ethanol from a fermentation mash to produce a whole stillage (paragraph [0031]; In the distillation system 230, the (treated) fermentation product is distilled and dehydrated into ethanol 232 ... the removed components 234 (e.g., whole stillage) comprise water soluble components, oil, and unfermented solids (e.g., the solids component of the beer with substantially all ethanol removed)), wherein the fermentation mash is derived from a ground corn product milled from a plurality of corn pieces, wherein the plurality of corn pieces comprises whole corn kernels, fragmented corn kernels, size-reduced corn kernels, milled corn kernels, or any mixture thereof (paragraph [0030]; The ethanol production facility comprises apparatus 104 for preparation and treatment (e.g., milling) of the corn into corn flour suitable for fermentation into fermentation product in a fermentation system; paragraph [0031]; the particle size of corn may be reduced by milling 208 to facilitate further processing. The corn kernels may also be fractionated into starch-containing endosperm, fiber, and germ, in accordance with some embodiments); and separating the whole stillage to produce a fiber rich portion and a filtrate (paragraph [0033]; the whole stillage 302 is provided to a stillage filter 304 for separation of the stillage into a solids component and a liquid thin stillage 306; paragraph [0034]; The solid component comprises a high fiber cake 308).

	US20100055741 teaches a process for pretreating corn for the production of ethanol (paragraph [0008]; the process includes producing ethanol from the corn; para [0010]; the methods comprise pretreating biomass particles to reduce the particles to a relatively uniform particle size; and making biofuels from said pretreated biomass particles), the pretreating comprising milling corn to at least 95% having particle size from about 150 microns to about 300 microns (paragraph [0011]; In some embodiments, said pretreating is with a high shear milling device; paragraph [0028]; In some embodiments, the biomass is corn, and at least 95% of the pretreated particles have a particle size of from about 150 to about 300 microns), wherein the particle size is measured according to AOAC 965.22-1966 (paragraph [0007]; As used herein, "particle size" can be determined by the ability of the particle to pass through a screen of a known opening diameter. The size of the particle is the smallest size screen opening that will still allow the particle to pass through; see also the document titled "AOAC 965.22-1966" by AOAC International (hereafter, AOAC), Transfer sample to top sieve of a set of sieves with pan, assembled and fixed in shaker, and shake 5 min. Weigh, to 0.1g, grits particles remaining on and adhering to each of sieves, or caught in pan), and wherein the pretreatment allows for more efficient conversion to ethanol (paragraph [0046]; Without being bound by theory, it is believed that using a colloid mill to pretreat the biomass renders it in a form in which a suitable percentage of the starch and sugar components of the biomass are available for conversion to biofuel), while the size selected allows for reasonable recovery of downstream products (para [0052]; A colloid mill can be used to produce particles down to 1 micron in size and although this can result in a more favorable yield of converting a given weight of biomass to biofuels, the limiting factor becomes the ability of the downstream separation equipment to handle these small particles with a reasonable recovery rate).

US20120064213 teaches wherein whole stillage can be filtered through a filter sleeve having openings of 500 um or less (para [0031 ); the filtration centrifuge 40 includes an outer housing 42, a generally tubular inner housing or basket 44 (filtration screen) ... adapted to receive the slurry, i.e., whole stillage byproduct; para [0036); The side wall 82 of the basket 44 may be configured as a screen so as to separate or filter the desired material from the liquid medium ... it is contemplated that the openings in side wall 82 may be sized between approximately 50 microns and approximately 150 microns).  US20120064213 teaches wherein whole stillage can be separated by a vibratory separator (para (0062]; dewatering equipment, e.g., a paddle screen, vibration screen, filtration centrifuge, pressure screen, screen bowl decanter and the like, is used to accomplish separation of the insoluble solids or "whole stillage" ... The screen openings can range in size here from about 45 to 400 micron).  US20120064213 teaches wherein the separator comprises the rotary drum screen, the rotary vacuum drum filter, the brush strainer, the vibratory separator, or a combination thereof (para (0062]; dewatering equipment, e.g., a paddle screen, vibration screen, filtration centrifuge, pressure screen, screen bowl decanter and the like, is used to accomplish separation of the insoluble solids or "whole stillage"), and wherein the separator comprises a filter element having openings of about 1 O um to less than 500 um (para (0062]; The screen openings can range in size here from about 45 to 400 micron).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention comprising introducing the slurry into a device with a flexible screen and a mechanical agitation mechanism to produce a filtrate and a fibrous solid stream; introducing the filtrate into a three-phase centrifuge to produce the oil product, a high protein solids stream, and a fibrous stream; drying the high protein solids stream to produce the protein meal product; evaporating the fibrous stream to produce a wet fibrous stream; drying the wet fibrous stream to produce the fiber product; and recycling at least a portion of the fibrous solid stream to the slurry.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have simple and efficient process for recovering an oil product, a protein meal product, and a fiber product from a slurry.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because processes for recovering oil product, a protein meal product, and a fiber product from a slurry are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-7 and 21-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11254955 (02/22/2022; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a process for recovering an oil product, a protein meal product, and a fiber product from a slurry comprising: introducing the slurry into a device with a flexible screen and a mechanical agitation mechanism to produce a filtrate and a fibrous solid stream; introducing the filtrate into a three-phase centrifuge to produce the oil product, a high protein solids stream, and a fibrous stream; drying the high protein solids stream to produce the protein meal product; evaporating the fibrous stream to produce a wet fibrous stream; drying the wet fibrous stream to produce the fiber product; and recycling at least a portion of the fibrous solid stream to the slurry.  Thus, the teachings anticipate the claimed invention


8.	Claims 1-7 and 21-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11286509 (03/29/2022; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a process for recovering an oil product, a protein meal product, and a fiber product from a slurry comprising: introducing the slurry into a device with a flexible screen and a mechanical agitation mechanism to produce a filtrate and a fibrous solid stream; introducing the filtrate into a three-phase centrifuge to produce the oil product, a high protein solids stream, and a fibrous stream; drying the high protein solids stream to produce the protein meal product; evaporating the fibrous stream to produce a wet fibrous stream; drying the wet fibrous stream to produce the fiber product; and recycling at least a portion of the fibrous solid stream to the slurry.  Thus, the teachings anticipate the claimed invention


9.	Claims 1-7 and 21-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11248197 (02/15//2022; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a process for recovering an oil product, a protein meal product, and a fiber product from a slurry comprising: introducing the slurry into a device with a flexible screen and a mechanical agitation mechanism to produce a filtrate and a fibrous solid stream; introducing the filtrate into a three-phase centrifuge to produce the oil product, a high protein solids stream, and a fibrous stream; drying the high protein solids stream to produce the protein meal product; evaporating the fibrous stream to produce a wet fibrous stream; drying the wet fibrous stream to produce the fiber product; and recycling at least a portion of the fibrous solid stream to the slurry.  Thus, the teachings anticipate the claimed invention


10.	Claims 1-7 and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application 17675928. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the copending application teach a process for recovering an oil product, a protein meal product, and a fiber product from a slurry comprising: introducing the slurry into a device with a flexible screen and a mechanical agitation mechanism to produce a filtrate and a fibrous solid stream; introducing the filtrate into a three-phase centrifuge to produce the oil product, a high protein solids stream, and a fibrous stream; drying the high protein solids stream to produce the protein meal product; evaporating the fibrous stream to produce a wet fibrous stream; drying the wet fibrous stream to produce the fiber product; and recycling at least a portion of the fibrous solid stream to the slurry.  Thus, the teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652